Citation Nr: 1518536	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with mixed anxiety, depressed mood, and headaches, rated as 50 percent disabling prior to April 7, 2009, and as 70 percent disabling from that day forward.  

2.  Entitlement to an effective date earlier than April 7, 2009, for the grant of a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to an increased rating in excess of 30 percent for adjustment disorder with mixed anxiety, depressed mood, and headaches (hereafter adjustment disorder).  

In a November 2005 rating decision, an increased rating of 50 percent was granted, effective March 30, 2004, the date of the Veteran's claim. 

In November 2011, the Board issued a decision granting a rating of 70 percent, effective April 7, 2009, for the Veteran's service-connected adjustment disorder, but denied a rating in excess of 50 percent prior to that date.

In a September 2012 Joint Motion for Remand (JMR), the Court of Appeals for Veterans Claims (Court) found the Board provided an inadequate statement of reasons or bases for its decision in violation of 38 U.S.C.A. § 7104(d) and in turn vacated and remanded the portion of the Board's decision denying a rating in excess of 50 percent prior to April 7, 2009, and a rating in excess of 70 percent beginning April 7, 2009.

This issue was most recently before the Board in July 2014 and was remanded for additional development.  As the requested development has been completed, the claim has been returned to the Board for further appellate action.  

The Board notes that the issue that is the subject of this appeal includes "headaches;" however, review of the claims file reveals that a separate claim for a separate rating for recurrent headaches was denied in a September 2009 rating decision, and was not appealed.  The Board accordingly does not have jurisdiction over the issue of entitlement to a separate rating for headaches.
Finally, in November 2013 and August 2014 statements, the Veteran raises a new claim relating to a previous hearing surgery conducted by the VA as well as a claim for an increased rating for bilateral hearing loss.  Accordingly, these issues are referred to the Agency of Original Jurisdiction (AOJ) for clarification of the Veteran's intended claims and adjudication.

The issue of entitlement to an effective date earlier than April 7, 2009, for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 6, 2011, the Veteran's adjustment disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as social relations, occupational functioning, and mood.

2.  Beginning June 6, 2011, the Veteran's adjustment disorder has been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to June 6, 2011, the criteria for an increased disability rating of 70 percent, but no more, for adjustment disorder are met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9440 (2014).

2.  Beginning June 6, 2011, the criteria for a 100 percent rating for adjustment disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9440 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2004 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in March 2008, June 2011, and February 2014.  The Board finds that the examination reports are adequate as they are based on in-person examination and review of the Veteran's statements, and contain clear findings regarding the current severity of the Veteran's disability that are responsive to the rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in August 2013 and July 2014, when it was remanded for additional development.  In accordance with the remand instructions, private treatment records from Dr. G.W. were obtained and associated with the claims file, a February 2014 VA examination was provided, and a supplemental statement of the case was issued, most recently in December 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's adjustment disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan at 443.  

The Veteran's claim for increased rating was received in March 2004.  The relevant focus for adjudicating his claim is the period beginning March 2003, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 U.S.C.A. § 5110(b)(3).  Service-connected adjustment disorder has been evaluated as 50 percent disabling prior to April 7, 2009, and as 70 percent disabling from that day forward.  

VA and private medical records document that the Veteran's disability fluctuated, sometimes significantly, in terms of severity throughout the period on appeal.  Moreover, the Veteran's private treatment providers, on average, document more significant or severe symptoms than VA outpatient records or examinations for the period prior to June 6, 2011.  

Specifically, the Veteran's treating private physician, W.G., M.D., has submitted statements throughout the course of the appeal describing the Veteran's treatment of severe, chronic depression and anxiety.  In a September 2004 statement, Dr. W.G. indicated the Veteran would "constantly wander into irrelevancies," and found the Veteran was unemployable as a result of his psychiatric disorder.  Dr. W.G. again indicated in July and December 2006 statements that the Veteran was "totally unable to work" as a result of his psychiatric disorder, and described the Veteran as having "panic attacks every night."  In a November 2007 statement, he found that the Veteran's "psychological status is fragile."  

Lay statements from the Veteran, his wife, and his daughter provide support for the severity of some of the symptoms noted in the private treatment records.  Beginning in September 2004, the Veteran's wife described a steady decline in the Veteran's mental functioning and expressed concerns over his safety and that of her children.  A June 2008 letter described concern over the Veteran's expression of passive suicidal ideation and described the negative impact the Veteran's disability had on his relationship with her and with his children.  She indicated that he "is easily agitated and quick to anger," and noted "[a]t times it feels that we have to walk around a mine field trying to avoid an explosion."  

In a February 2009 statement, the Veteran indicated that he is "still experiencing a great deal of anxiety with panic attacks. . . I struggle to accomplish everyday tasks.  I feel overwhelmed and depressed by all of my medical and mental disabilities. . . I continue to be unemployable."

In June 2009, his wife noted that "he is very emotionally unstable and has outbursts often . . . He has mood swings and becomes very aggressive with our family . . . He neglects his appearance and personal hygiene.  This has been getting worse as time goes on.  He has trouble adapting to stressful situations . . . He talks like he dosent [sic] want to keep living and doesn't look forward to the future."  In April 2011, she noted that the Veteran exhibited mood swings, inappropriate outburst, anger, depression, panic attacks that render him "irrational and agitated" and insomnia, and that his "interactions with other people are unpredictable . . . he has some better days, but they are less frequent[] now."

In addition, in an April 2011 letter, the Veteran's daughter describes his "severe and ongoing depression . . . mood swings . . . panic attacks, feelings of sadness, anger, frustration and depression.  At home, I see that this all actually affects his relationships as well with his family.  He often has trouble dealing with and controlling his emotions and frustration.  This affects his ability to bond with family and friends . . . [H]e truly struggles with his emotions, his pain, and focusing on simple tasks and information."  

Regarding VA examination and treatment records, a March 2008 VA fee-basis examiner acknowledged the Veteran's constant anxiety, and indicated that the Veteran's "relationship with his wife and children has been affected by his psychological, physical and work-related problems."  The examiner also noted there were "major social function changes since he developed his mental condition."  The examiner described depressed mood as often as once per day, lasting for 6 hours, with passive thoughts of death.  

While it was acknowledged that the Veteran's psychiatric symptoms have led to a change in his social relationships, the March 2008 VA examiner stated that the Veteran was able to establish and maintain effective work/school and social relationships.  It is unclear whether this description was based at least in part on the Veteran's reports of good relationships with coworkers in his prior 28 year career in landscaping rather than his current functioning.  Moreover, the examiner's findings are contrary to the lay statements and that of Dr. W.G.  

However, the remaining VA treatment records from the period before June 6, 2011, demonstrate on average less severe symptomatology than noted in the above-cited private treatment records and at least support the finding that the Veteran could maintain effective social relationships and did not consistently demonstrate impairment of judgment, insight, or thought process and content.  A March 2004 VA treatment record, the Veteran reported "feeling sad at times, lack motivation, and energy."  He denied suicidal ideation.  

An April 2008 VA outpatient record indicates that the Veteran was symptomatic for PTSD with nightmares but without suicidal or homicidal ideation.  He was referred for a psychiatric service evaluation.  A June 2008 VA outpatient record describes adequate hygiene and appropriate dress.  His attitude was cooperative and spontaneous; his affect was appropriate although his mood was depressed.  There were no audiovisual hallucinations or illusions, no delusions, no suicidal or homicidal ideation, and no ideas of aggression.  His thought process was coherent, relevant, and logical, his memory preserved for remote events and fair in recent and immediate events, his judgment was good by test, and his insight fair.  

Another June 2008 VA outpatient record describes the Veteran's reports that his memory has always been poor but that he can concentrate.  He denied suicidal and homicidal ideation and aggressive impulses despite increased frustration levels.  He described his marital relationship as good and noted that it was a 38-year relationship at that time.  The physician noted adequate hygiene, the absence of perceptual disorders, including hallucinations, and a cooperative attitude during the interview.  The Veteran's thought content was normal, thought process was coherent, logical, and relevant, affect broad, mood euthymic, speech normal, memory intact, judgement good, and insight fair.  The GAF score assigned was a 65, indicative of mild impairment.  

A December 2008 VA outpatient record noted reasonable and cooperative behavior and appearance, alert and attentive orientation, normal and coherent thought process and association, no unusual thought content, and good judgment.  The Veteran described an anxious and depressed mood, with anxiety rated as four to five on a 10 point scale, with 10 being the worst, and depressed mood rated as a three to five on the same scale.  His recent memory was impaired but his fund of knowledge was average.  The Veteran reported "passing thoughts of wishing he were dead," and explained that this was due to left arm pain.  The physician noted his social/family support, positive life satisfaction, children in the home/responsibility to family, intact reality testing, coping and problem solving skills, planning for the future, and established positive therapeutic alliance as suicide protective factors.  The Veteran reported that he was happy with his children, who were doing well, and things were going well with his marriage.  A GAF score of 55 was assigned, indicative of moderate impairment.  

Another December 2008 VA outpatient record indicates that the Veteran denied suicidal and homicidal ideation.  He was noted to be alert, orientated, and attentive and a GAF score of 52 was assigned.  

In April 2009, the Veteran reported moderate depressed mood, anhedonia, guilt, and occasional suicidal thoughts, without intent or plan, for "2+ weeks."  Much of the depression stemmed from difficulty coping with his chronic medical problems.  He described himself as a "worrier" and reported an increase to nightly panic attacks.  He reported an okay relationship with his wife and a good relationship with his children.  The physician found the Veteran was lethargic but alert and had attentive orientation and consciousness, cooperative and reasonable appearance and behavior, affect flat and congruent with mood, no perceptual disturbance, including hallucinations and illusions, normal, coherent, and tangential thought process and association, no unusual thought content, memory intact, and an average fund of knowledge.  Regarding the reported suicidal ideation, the physician found that his social/family support, children in the home/responsibility to family, and intact reality testing served as suicide protective factors.  The physician stated that the Veteran's depression was moderate and he had a good social support network, thus he was at low risk for suicide.  Nevertheless, a GAF score of 45 was assigned, indicative of serious impairment.  

Then, in VA outpatient treatment later that month, the Veteran reported a positive response to his medications as manifested by a reduction in symptoms of anxiety, a decreased frequency of panic episodes, and improved sleep.  The Veteran was noted to be talkative and difficult to interrupt at times.  His mood was somewhat anxious and affect was full.  His behavior was appropriate, impulse control good, long term memory was intact, and judgment and insight intact.  There was no increased startle response and no psychomotor agitation.  The Veteran denied and did not appear to experience hallucinations, illusions, delusions, ideas of reference or influence and denied suicidal or homicidal plans.  

The Veteran denied suicidal and homicidal ideation once more at the end of April 2009 and was alert, attentive, and orientated.  He reported an increase in panic attacks in May 2009, at which time his medication was increased.  Then, in June 2009, he reported that severe pain had been affecting his mood, making him sad, but that the increased medication had been helpful.  Otherwise he was "doing well."  He denied any suicidal and homicidal ideation and reported that he enjoyed being with his kids and wife.  

In November 2009 and January 2010 VA outpatient records, the Veteran reported that his mood was okay, and he denied suicidal and homicidal ideation.  He was noted to be alert, orientated, and attentive.  A November 2010 VA outpatient record noted intermittent panic attacks without suicidal or homicidal ideation.  

The June 6, 2011, VA examination demonstrated a clear shift in the severity of the Veteran's symptomatology and VA's assessment of that symptomatology.  The VA examiner specifically noted that the Veteran's symptoms had worsened since 2008, and found there to now be total social and occupational impairment due to the Veteran's adjustment disorder.  Similarly, a September 2011 progress note from private treatment provider, Dr. W.G., describes the Veteran's "intermittent explosiveness and increased irascibility, inability to concentrate" and his "not wanting to go on living."

An April 2013 statement from G.W., M.D., noted that the Veteran's psychiatric disorder "has proven to be generally treatment-resistant without any significant improvement in any of his psychiatric symptoms."

A February 2014 examination report from K.A.G., Psy.D., describes the Veteran's "restlessness, low energy and poor concentration," and that he retired, in part, due to anxiety. 

A July 2014 record of Dr. G.W.'s describes the Veteran's mood as anhedonic, angry as before, more anxious, and in more pain, apathetic, depressed, hopeless, irritable, labile, and nihilistic.  He described the Veteran's though process as "racing, rambling and tangential" and noted that his concentration was "severely impaired, unable to pay attention, distractible, unable to do simple math."  Insight and reliability were described as "fair and poor," with "moderately impaired" impulse.  He was noted to be "significantly more anxious today compared to when I saw him last year."

Based on the forgoing, the Board finds that prior to June 6, 2011, a 70 percent disability rating, but no more, is warranted based on demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, and mood, but without total impairment.  Specifically, although his GAF scores have ranged from 45 to 65, the majority of the GAF scores during this period have been between 45 and 55, which are indicative of moderate to serious symptoms.  He has endorsed fluctuating symptoms of disturbed sleep, insomnia, decreased concentration, irritability, anger outbursts, panic attacks, depressed mood, passive suicidal ideation, and social isolation, which have interfered with his functioning to a significant degree.  

Regarding occupational functioning prior to June 6, 2011, the Veteran reported that he ended his employment in landscaping in large part due to his psychiatric symptoms.  At a March 2008 VA examination, the VA examiner found that sleep impairment in particular would impact the Veteran's ability to work, but found that the psychiatric disability resulted only in decreased work efficiency and occupational tasks during periods of significant stress.  However, letters and treatment records from the Veteran's private treating physician during this time period, Dr. W.G., dated from September 2004 to December 2008, found the Veteran to be totally unemployable due to his psychiatric symptoms, including frequent panic attacks, depression, anxiety, and insomnia.  Therefore, while the impact on occupational functioning appears to have varied throughout this period, the Veteran was more consistently found to be unemployable due to his psychiatric symptoms by the physician who treated him regularly.  

Regarding social functioning prior to June 6, 2011, the Veteran reported in statements to VA as well as to the VA examiner and treatment providers that he preferred to isolate himself and had difficulty interacting with others.  In addition, statements from the Veteran's wife during this time described the strain on the familial relationships due to the Veteran's anxiety, depression, mood swings, irritability, and anger outbursts.  

Throughout the claim, including prior to June 6, 2011, the Veteran's mood has been consistently described as depressed during VA and private treatment and by the Veteran's family.  In addition, his memory and insight have occasionally been impaired and he has noted intermittent, passive suicidal ideation on occasion to his wife and treatment providers.  

Therefore, the Board finds that prior to June 6, 2011, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood and occupational and social functioning.  Resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating throughout the entire period on appeal prior to June 6, 2011.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  Although the Veteran has significant impairment in most areas of occupational and social functioning, he is not totally impaired as contemplated by the rating criteria.  While his relationships have been strained due to his psychiatric symptoms, he has maintained his marriage and relationships with his children throughout the period on appeal.  The lay statements provided by his family assert that they know he is a good man who loves them and whom they love and support.  The Veteran, himself, consistently reported that he maintained good relationships with his family members to VA treatment providers throughout the period on appeal prior to June 6, 2011.  

While the private treatment records documented severe symptoms, they did not indicate that the Veteran was totally socially impaired prior to June 6, 2011.  In fact, the records fail to provide any real detail regarding the Veteran's social functioning based on objective mental status examination.  Instead, these private records were sporadic, short, and lacked the detail found in the VA outpatient treatment records.  Crucially, the VA treatment records dated during this period went into great detail regarding the Veteran's symptomatology based on objective mental status examination.  Thus, the VA treatment records, reflecting less severe symptomatology supportive of a 70 percent rating, but no higher, prior to June 6, 2011, are afforded more probative value.

There is little support or explanation among the private records for many of the conclusory statements such as his psychiatric status was "fragile."  Moreover, such conclusory statements were not repeated in subsequent private records.  Specifically regarding the 2004 record which stated that the Veteran would "constantly wander into irrelevancies," such a finding was never repeated in the following private records and was not endorsed by VA treatment providers throughout this period.  Alternatively, the findings regarding unemployability were consistently made throughout the private records.  

Even if the Board took findings such as wandering into irrelevancies or having a "fragile" mental status at face value, such findings would still not demonstrate total social impairment.  For these reasons, and given how the Veteran's disability fluctuated during this period, the Board finds that the private treatment records fail to demonstrate a consistent pattern of increased psychiatric symptomatology that would warrant a total disability rating prior to June 6, 2011.  
The Board also notes that several times during the appeal, and certainly more often than not, the Veteran has been described as able to perform all daily life functions, including attending to personal hygiene and handling his funds.  Such ability is not typical of the symptoms normally corresponding with total occupational and social impairment as set forth in the criteria.  

While the Board concedes that the Veteran's adjustment disorder fluctuated throughout the entire period on appeal, when considering the evidence as a whole, the Board finds that the Veteran's disability picture more nearly approximated a 70 percent disability rating prior to June 6, 2011, as the preponderance of the evidence dated during this period indicates that the disability did not manifest by total social impairment and rarely manifested in impairment of judgment and thinking.  Beginning on that date, the record demonstrates an obvious shift in the lay and medical findings regarding his social impairment.  Again, while his symptoms also fluctuated after June 6, 2011, the Board finds that his disability manifested in total social and occupational impairment, as demonstrated by both VA and private records as well as the lay statements, warranting a 100 percent rating from that date forward.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  Thun, supra.  

The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such suicidal ideation, difficulty adapting to stressful circumstances, panic attacks, irritability, anger outbursts, impaired sleep or insomnia, and depressed mood.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.130.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.
As noted above, the issue of TDIU has, to date, been adjudicated separately and will not be considered herein beyond the issue of entitlement to an earlier effective date for the grant of TDIU discussed in the remand below.  


ORDER

Prior to June 6, 2011, a disability rating of 70 percent, but no more, for adjustment disorder is granted.  

Beginning June 6, 2011, a 100 percent rating for adjustment disorder is granted.  


REMAND

In a May 2015 statement, the Veteran disagreed with an April 2014 rating decision which denied entitlement to an effective date earlier than April 7, 2009, for the grant of TDIU.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of entitlement to an effective date earlier than April 7, 2009, for the grant of TDIU.  The claim should be returned to the Board only following a timely filed substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


